                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL EUGENE WYATT,                           Case No. 18-cv-06588-PJH
                                                        Petitioner,
                                   8
                                                                                         ORDER DENYING PETITION FOR
                                                  v.                                     WRIT OF HABEAS CORPUS AND
                                   9
                                                                                         GRANTING CERTIFICATE OF
                                  10     JOHN SUTTON,                                    APPEALABILITY
                                                        Respondent.                      Re: Dkt. No. 40
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            This is a habeas corpus case filed pro se by a state prisoner pursuant to 28 U.S.C.

                                  14   § 2254. The court ordered respondent to show cause why the writ should not be granted.

                                  15   Respondent filed an answer and lodged exhibits with the court and petitioner filed several

                                  16   responses that the court has reviewed. For the reasons set out below, the petition is

                                  17   denied.

                                  18                                          BACKGROUND

                                  19            A jury found petitioner guilty of first-degree murder. People v. Wyatt, No.

                                  20   A144872, 2018 WL 1633816, at *5 (Cal. Ct. App. April 5, 2018). Petitioner was

                                  21   sentenced to 56 years to life in prison. Id. The California Court of Appeal affirmed the

                                  22   conviction and the California Supreme Court denied review. Id.; Answer, Exs. J, L.

                                  23   Petitioner filed a habeas petition with the California Supreme Court, which denied review.

                                  24   Ex. M.

                                  25                                      STATEMENT OF FACTS

                                  26            The California Court of Appeal set forth the relevant facts:

                                  27                   An information charged [petitioner] with the 2012 murder of
                                                       James Nobles (Pen. Code, § 187) and alleged that he
                                  28                   personally used a deadly weapon in the commission of the
                                       offense (Pen. Code, § 12022, subd. (b)(1)). The information
                                   1   also alleged that [petitioner] had a prior serious felony
                                       conviction for his 1995 voluntary manslaughter of Titus
                                   2   Crowder in 1995 for purposes of Penal Code section 667,
                                       subdivisions (a) and (e).
                                   3
                                       A. Prosecution Case
                                   4
                                       On February 8, 2012, the Alameda County Sheriff's office
                                   5   received a report that a dead body had been discovered near
                                       the Bay Area Rapid Transit (BART) tracks in Hayward.
                                   6   Detective Joshua Armijo of the Alameda County Sheriff's Office
                                       responded to the scene and observed the body of an African–
                                   7   American male at the bottom of a dirt embankment, near the
                                       support pillar of the elevated BART tracks. The body and
                                   8   clothing were relatively clean, leading Armijo to conclude that
                                       the victim had been killed elsewhere. The victim had two
                                   9   incised puncture wounds on his left chest, a swollen area on
                                       his left temple, a blackened eye, jawline swelling, and blood
                                  10   from his nostrils.
                                  11   1. Investigation
                                  12   The police did not find identification or personal effects on the
Northern District of California
 United States District Court




                                       body, but used fingerprints to identify the victim as James
                                  13   Nobles. Officers contacted Nobles's cousin, Ioma Nobles. She
                                       told them that Nobles had been living with “Mike” in Hayward.
                                  14   Although she did not have the exact address, she gave officers
                                       Mike's telephone number, which she would call if she wanted
                                  15   to reach Nobles.       Police traced the phone number to
                                       [petitioner], who lived on Hampton Road, approximately a
                                  16   quarter-mile from where Nobles's body was discovered. They
                                       also determined this to be Nobles's last known address.
                                  17
                                       Police obtained a warrant to search [petitioner’s]'s apartment
                                  18   on February 10, 2012. Officers executing the warrant observed
                                       blood drops inside the doorway and bloodstains on a mattress.
                                  19   Forensic evidence specialists found trace amounts of blood
                                       throughout the apartment. The search lasted approximately 12
                                  20   hours until the morning of February 11; [petitioner] was not
                                       there.
                                  21
                                       2. Forensic Pathologist
                                  22
                                        Dr. Thomas Rogers conducted an autopsy on Nobles's body.
                                  23   He observed several blunt force injuries, including a bruise to
                                       the right eye, a laceration on the right side of the nose, and a
                                  24   bruise on the right arm. There were superficial incised wounds
                                       on Nobles's face, neck, and lower right leg, as well as six
                                  25   deeper stab wounds—two in the chest, one in the neck, one
                                       near the jawline, and two in the leg—that had been inflicted
                                  26   recently. The two chest wounds penetrated his left lung and
                                       caused life-threatening injuries. Dr. Rogers opined that
                                  27   multiple stab wounds and incised wounds were the cause of
                                       Nobles's death.
                                  28
                                                                      2
                                       3. Ioma's Testimony
                                   1
                                       Ioma testified that Nobles was mentally disabled and could be
                                   2   “slow” and “childish.” He took medications to control his
                                       symptoms, but had trouble remembering to take them. When
                                   3   he did not take his medication, he would behave oddly and
                                       mumble things that did not make sense. Even then, however,
                                   4   Nobles was not violent, and Ioma had never seen him behave
                                       aggressively or assault anyone.
                                   5
                                       4. [Petitioner’s] Confession
                                   6
                                       [Petitioner] surrendered to police on February 12, 2012. His
                                   7   shoes and pants had apparent bloodstains. He waived his
                                       Miranda rights and agreed to be interviewed by Detective
                                   8   Armijo and Alameda County Sheriff's Sergeant Dave Dixon.
                                       (See Miranda v. Arizona (1966) 384 U.S. 436.) A redacted
                                   9   recording of the interview was played for the jury.
                                  10   [Petitioner] told the officers that he was self-employed and took
                                       care of people in their homes. Years earlier he became friends
                                  11   with Nobles, who moved in with him in mid-2010. Nobles
                                       usually used his disability checks to pay the rent on the
                                  12   apartment.       [Petitioner] denied they had any romantic
Northern District of California
 United States District Court




                                       involvement, but acknowledged that Nobles may have been
                                  13   interested in one.
                                  14   [Petitioner] generally did not have any conflict with Nobles.
                                       However, sometimes Nobles would “go off the deep end” and
                                  15   talk to himself, behave in a childlike manner, and at times
                                       urinate on himself. [Petitioner] would let him act out, and
                                  16   Nobles would come back around. Most of the time, “[Nobles]
                                       was a gentle, easy-goin' guy regardless of what the
                                  17   circumstances,” “he would not harm a fly,” and he was “never
                                       a threatening person.”
                                  18
                                       [Petitioner] claimed he did not know Nobles's whereabouts and
                                  19   had not done anything to him. After police said they could
                                       prove that Nobles was killed in [petitioner’s] apartment,
                                  20   however, [petitioner] admitted to killing Nobles during a fight.
                                       He claimed that Nobles “flipped out,” [petitioner] tried to subdue
                                  21   him, and “the next thing you know, it just got outa hand and I
                                       lost it.”
                                  22
                                       [Petitioner] recounted the events as follows. Two weeks before
                                  23   the homicide, Nobles started acting out consistently. Nobles
                                       acted out so much—every day with constant movement or
                                  24   incessant babbling—that [petitioner] asked him to move to a
                                       board and care home. Nobles did so for a while, but [petitioner]
                                  25   let him return to the apartment.
                                  26   Around 2:00 a.m. on Sunday, February 5, 2012, [petitioner]
                                       received a text from a male friend. Nobles knew it was from a
                                  27   man, and he became upset. Nobles started breathing hard and
                                       was constantly moving, making noises, and “acting real bad.”
                                  28   [Petitioner] asked Nobles to “chill out,” to no avail. [Petitioner]
                                                                       3
                                       repeatedly asked him to “just take it easy” and lie down, but
                                   1   Nobles did not stop. [Petitioner] told Nobles it would be best
                                       for him to leave at the end of the month, “[b]ecause this is gettin'
                                   2   outa hand here . . . [a]nd you constantly makin' it uncomfortable
                                       where I'm livin' at.” Nobles “rant[ed] and rave[d].” [Petitioner]
                                   3   was unable to sleep during Nobles's disruption, which
                                       continued until around 6:00 a.m. on Sunday.
                                   4
                                       [Petitioner] awoke around 9:00 a.m. on Sunday. Nobles also
                                   5   awoke and was fine for a while, but then restarted his barrage
                                       of noise and movement. [Petitioner] repeatedly asked Nobles
                                   6   to calm down, but Nobles didn't relent, which “got [petitioner’s]
                                       nerves in a frenzy.”
                                   7
                                       [Petitioner] described Nobles's behavior as “nagging,”
                                   8   explaining it as follows: “Words, there was a lot of movements
                                       . . . constant—he would get up and then he would write on the
                                   9   floor and then he would kick. It was just a lot of—I—I mean it
                                       may seem petty. You know, but it was just a lot of irritation.
                                  10   Just—just talking and you know and just moving around. . . . It
                                       just didn't—it just didn't let up.”
                                  11
                                       Around 2:00 or 2:30 that afternoon, thing s “came to boil.”
                                  12   [Petitioner] was watching basketball on television. Nobles
Northern District of California
 United States District Court




                                       “started actin' crazy,” and [petitioner] asked for quiet. Nobles
                                  13   continued with his “madness” and “just kept on goin' and kept
                                       on and just kept on goin.”
                                  14
                                       [Petitioner] duct-taped Nobles's hands together, duct-taped his
                                  15   ankles, and put duct-tape over his mouth. He also put Nobles
                                       in a corner and placed a mattress over him. Nobles broke free,
                                  16   untaping his hands and mouth. [Petitioner] unwrapped his
                                       ankles, but Nobles “started back at his theatrics again.”
                                  17   [Petitioner] told Nobles it was best for him to “leave next month,”
                                       but Nobles said he did not want to. Nobles's nagging persisted.
                                  18   [Petitioner] grabbed him by the shoulders and shook him;
                                       Nobles flailed around, “‘doin' his little strikin' and, you know,
                                  19   kickin,’” and refused to “act like a civilized person.” In
                                       [petitioner’s] words, “it was just a naggin' thing” and “it was just
                                  20   pressin' me and then it blew me up.” [Petitioner] grabbed a
                                       container of clear blue cleaning liquid and threw the liquid in
                                  21   Nobles's face. Nobles swallowed some of it, and it began to run
                                       out of his nose.
                                  22
                                       Nobles “seemed like he was just [losin'] it.” Nobles kicked and
                                  23   slapped at [petitioner]—which [petitioner] agreed was Nobles
                                       defending himself—and [petitioner] punched Nobles in the chin.
                                  24   Nobles came at [petitioner] again, and [petitioner] punched him
                                       in the right eye. Nobles “went to the bathroom” and then
                                  25   “jumped and [ ] attacked again.” Nobles had no weapon, but
                                       he was “tryin' to swing and tryin' to grab.” [Petitioner] claimed
                                  26   that Nobles “flipped out” and it “scared” him, although he
                                       acknowledged that Nobles never threatened him or
                                  27   approached him in a threatening manner.
                                  28   [Petitioner] grabbed a small “folding-knife” and, in “panic” and
                                                                        4
                                       “rage,” stabbed Nobles twice in the chest. [Petitioner] heard a
                                   1   “poof” as the air exited Nobles's lungs. Nobles fell down,
                                       voided his bowels and bladder, and stopped moving.
                                   2   [Petitioner] believed Nobles was dead; he attempted chest
                                       compressions, but he did not consider calling 911. [Petitioner]
                                   3   knew, however, that he was in the wrong.
                                   4   Confronted with the fact that Nobles had six stab wounds rather
                                       than two, [petitioner] initially maintained he stabbed Nobles
                                   5   only twice, but eventually agreed he had reached a boiling point
                                       and might not have realized all that he did. He acknowledged
                                   6   that a “few times in the past” he had become so angry that he
                                       did not remember what he was doing.
                                   7
                                       Roughly 12 hours after he killed Nobles, [petitioner] put
                                   8   Nobles's corpse into one of the apartment building's garbage
                                       cans and wheeled it over to the BART tracks, where he dumped
                                   9   it around 3:00 a.m. He also burned some clothing and
                                       household items to get rid of the evidence, and threw the knife
                                  10   down a gutter near the apartment. The next day, [petitioner]
                                       left the apartment and did not return until the search warrant
                                  11   had been executed.
                                  12   [Petitioner] admitted to the officers that he “went too far” and
Northern District of California
 United States District Court




                                       stated repeatedly that Nobles did not deserve what happened
                                  13   to him. When asked if he premeditated the homicide,
                                       [petitioner] responded “No, no, no, I didn't.”
                                  14
                                       Police later found the knife [petitioner] used to kill Nobles in the
                                  15   storm drain system, as [petitioner] had described. Police also
                                       found duct tape and the clear blue cleaning liquid in
                                  16   [petitioner’s] apartment, as well as the garbage can used to
                                       transport Nobles's dead body.
                                  17
                                       5. Evidence of [petitioner’s] Killing of Crowder in 1995
                                  18
                                       In 1995, the body of Titus Crowder, an African–American man
                                  19   who lived in an Oakland care home for men suffering from HIV,
                                       was found face down, bloody, and lifeless in his living room.
                                  20   Crowder was transported to a hospital and pronounced dead.
                                       Officers had recovered nine bullet casings near the body. They
                                  21   also found mail and other paperwork bearing [petitioner’s]
                                       name, as well as photographs belonging to [petitioner] in a
                                  22   bedroom dresser drawer.
                                  23   About three weeks after the homicide, [petitioner] was arrested
                                       and interviewed by David Politzer, at the time a sergeant with
                                  24   the Oakland Police Department. [Petitioner] told Politzer that
                                       he did not have a romantic relationship with Crowder but they
                                  25   were friends. They had not had previous arguments, but
                                       Crowder was “agitated” on the day he was killed.
                                  26
                                       [Petitioner] recounted that, on the day of the homicide, he and
                                  27   Crowder spent time together at a friend's home and then went
                                       to Crowder's apartment, where Crowder cooked dinner. After
                                  28   midnight, as [petitioner] got ready to leave, he asked Crowder
                                                                        5
                                                     about $200 that Crowder owed him. Crowder became angry,
                                   1                 hit [petitioner] in the jaw, and pulled out a gun and pointed it at
                                                     [petitioner]. [Petitioner] wrestled the gun away from Crowder,
                                   2                 aimed it at him, and fired until the gun was out of bullets.
                                                     [Petitioner] fled with the gun, walking from Crowder's apartment
                                   3                 near Oakland's Lake Merritt to a friend's house in Emeryville.
                                                     [Petitioner] threw the gun off of his friend's balcony, where it
                                   4                 was later discovered.
                                   5                 [Petitioner] pled guilty to voluntary manslaughter and served 10
                                                     years in prison for killing Crowder.
                                   6
                                                     B. Defense Evidence
                                   7
                                                     Defense investigator Kingston Farady testified that he
                                   8                 interviewed Ioma, who told him Nobles was a kind, gentle, and
                                                     humble person, but he was also a “fighter” who “wouldn't take
                                   9                 crap from anyone” and she had seen him become angry and
                                                     aggressive. In her testimony at trial, however, Ioma denied
                                  10                 making such statements.
                                  11                 Dr. David Howard, a forensic psychologist, opined that Nobles
                                                     suffered from schizophrenia. He explained that schizophrenics
                                  12                 can display aggression and hostility and frequently suffer from
Northern District of California
 United States District Court




                                                     delusions, hallucinations, and speech disorders. They are
                                  13                 more likely than an average person to be violent and to be the
                                                     victim of violence. Although medications can be used to treat
                                  14                 the symptoms of schizophrenia, the symptoms can reoccur if
                                                     the patient stops taking the medications.
                                  15
                                                     Dr. Howard noted that Nobles had numerous involuntary
                                  16                 psychiatric holds and hospitalizations due to his symptoms.
                                                     According to medical records, when Nobles stopped taking his
                                  17                 medication, he would hear voices, his speech and behavior
                                                     would become disordered, and he would exhibit paranoid
                                  18                 delusions, inappropriate affect, fragmented thought processes,
                                                     impaired speech, and disturbed sleep. After reviewing a
                                  19                 transcript of [petitoner’s] interview, Dr. Howard found the
                                                     descriptions of Nobles's behavior—constant words, writing on
                                  20                 the floor, kicking, moving around, and saying nonsensical
                                                     things—consistent with psychosis.
                                  21
                                                     The parties stipulated that Nobles had been convicted of
                                  22                 misdemeanor battery in 2002, based on his assault of a
                                                     hospital admitting clerk.
                                  23
                                       Wyatt, 2018 WL 1633816, at *1-5.
                                  24
                                                                        STANDARD OF REVIEW
                                  25
                                              A district court may not grant a petition challenging a state conviction or sentence
                                  26
                                       on the basis of a claim that was reviewed on the merits in state court unless the state
                                  27
                                       court's adjudication of the claim: "(1) resulted in a decision that was contrary to, or
                                  28
                                                                                      6
                                   1   involved an unreasonable application of, clearly established Federal law, as determined

                                   2   by the Supreme Court of the United States; or (2) resulted in a decision that was based

                                   3   on an unreasonable determination of the facts in light of the evidence presented in the

                                   4   State court proceeding." 28 U.S.C. § 2254(d). The first prong applies both to questions

                                   5   of law and to mixed questions of law and fact, see Williams (Terry) v. Taylor, 529 U.S.

                                   6   362, 407-09 (2000), while the second prong applies to decisions based on factual

                                   7   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                   8          A state court decision is “contrary to” Supreme Court authority, that is, falls under

                                   9   the first clause of § 2254(d)(1), only if “the state court arrives at a conclusion opposite to

                                  10   that reached by [the Supreme] Court on a question of law or if the state court decides a

                                  11   case differently than [the Supreme] Court has on a set of materially indistinguishable

                                  12   facts.” Williams (Terry), 529 U.S. at 412-13. A state court decision is an “unreasonable
Northern District of California
 United States District Court




                                  13   application of” Supreme Court authority, falling under the second clause of § 2254(d)(1),

                                  14   if it correctly identifies the governing legal principle from the Supreme Court’s decisions

                                  15   but “unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                  16   The federal court on habeas review may not issue the writ “simply because that court

                                  17   concludes in its independent judgment that the relevant state-court decision applied

                                  18   clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the

                                  19   application must be “objectively unreasonable” to support granting the writ. Id. at 409.

                                  20          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual

                                  21   determination will not be overturned on factual grounds unless objectively unreasonable

                                  22   in light of the evidence presented in the state-court proceeding.” See Miller-El, 537 U.S.

                                  23   at 340; see also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000).

                                  24          The state court decision to which § 2254(d) applies is the “last reasoned decision”

                                  25   of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v.

                                  26   Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion

                                  27   from the highest state court to consider the petitioner’s claims, the court looks to the last

                                  28   reasoned opinion. See Nunnemaker at 801-06; Shackleford v. Hubbard, 234 F.3d 1072,
                                                                                      7
                                   1   1079 n.2 (9th Cir. 2000). The court looks to the California Court of Appeal opinion for

                                   2   claims one and two.

                                   3          The standard of review under AEDPA is somewhat different where the state court

                                   4   gives no reasoned explanation of its decision on a petitioner’s federal claim and there is

                                   5   no reasoned lower court decision on the claim. In such a case, as with claim three, a

                                   6   review of the record is the only means of deciding whether the state court’s decision was

                                   7   objectively reasonable. Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003); Delgado

                                   8   v. Lewis, 223 F.3d 976, 981-82 (9th Cir. 2000). When confronted with such a decision, a

                                   9   federal court should conduct an independent review of the record to determine whether

                                  10   the state court’s decision was an objectively unreasonable application of clearly

                                  11   established federal law. Himes, 336 F.3d at 853; Delgado, 223 F.3d at 982.

                                  12                                            DISCUSSION
Northern District of California
 United States District Court




                                  13          As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred

                                  14   by failing to instruct the jury on self-defense and imperfect self-defense; (2) there was

                                  15   insufficient evidence of premeditation and deliberation for first-degree murder; and (3)

                                  16   trial counsel was ineffective for failing to object to jury instructions and failing to present a

                                  17   claim of self-defense.

                                  18          I.     SELF-DEFENSE
                                  19          Petitioner first argues that the trial court erred by refusing to give jury instructions

                                  20   regarding self-defense and imperfect self-defense.

                                  21          BACKGROUND

                                  22                 The California Court of Appeal set forth the relevant background:

                                  23                 Defense counsel asked the trial court to instruct the jury with
                                                     CALCRIM No. 505 (self-defense) and CALCRIM No. 571
                                  24                 (unreasonable or imperfect self-defense).          Relying on
                                                     testimony from Dr. Howard that Nobles [the victim] was
                                  25                 suffering a psychotic break, and on [petitioner’s] statement to
                                                     police that Nobles “snapped,” defense counsel argued that
                                  26                 [petitioner] acted in self-defense because he reasonably
                                                     believed he was in imminent danger. Counsel also argued that
                                  27                 [petitioner] acted in unreasonable self-defense because his
                                                     statement to police demonstrated that he was in actual fear,
                                  28                 even if such a fear was unreasonable.
                                                                                       8
                                   1                 The trial court declined to give the requested instructions,
                                                     observing that [petitioner] had not indicated in his statement to
                                   2                 police that he actually believed Nobles posed a danger to him.
                                                     [Petitioner] contends the court erred.
                                   3

                                   4   Wyatt, 2018 WL 1633816, at *11-12.

                                   5          LEGAL STANDARD

                                   6          A state trial court's refusal to give an instruction does not alone raise a ground

                                   7   cognizable in federal habeas corpus proceedings. See Dunckhurst v. Deeds, 859 F.2d

                                   8   110, 114 (9th Cir. 1988). The error must so infect the trial that the defendant was

                                   9   deprived of the fair trial guaranteed by the Fourteenth Amendment. See id.

                                  10          Due process requires that “‘criminal defendants be afforded a meaningful

                                  11   opportunity to present a complete defense.’” Clark v. Brown, 450 F.3d 898, 904 (9th Cir.

                                  12   2006) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)). Therefore, a criminal
Northern District of California
 United States District Court




                                  13   defendant is entitled to adequate instructions on the defense theory of the case. See

                                  14   Conde v. Henry, 198 F.3d 734, 739 (9th Cir. 2000) (error to deny defendant's request for

                                  15   instruction on simple kidnaping where such instruction was supported by the evidence).

                                  16          Due process does not require that an instruction be given unless the evidence

                                  17   supports it. See Hopper v. Evans, 456 U.S. 605, 611 (1982); Menendez v. Terhune, 422

                                  18   F.3d 1012, 1029 (9th Cir. 2005). The defendant is not entitled to have jury instructions

                                  19   raised in his or her precise terms where the given instructions adequately embody the

                                  20   defense theory. United States v. Del Muro, 87 F.3d 1078, 1081 (9th Cir. 1996).

                                  21          Whether a constitutional violation has occurred will depend upon the evidence in

                                  22   the case and the overall instructions given to the jury. See Duckett v. Godinez, 67 F.3d

                                  23   734, 745 (9th Cir. 1995). An examination of the record is required to see precisely what

                                  24   was given and what was refused and whether the given instructions adequately

                                  25   embodied the defendant's theory. See United States v. Tsinnijinnie, 601 F.2d 1035, 1040

                                  26   (9th Cir. 1979). In other words, it allows a determination of whether what was given was

                                  27   so prejudicial as to infect the entire trial and so deny due process. See id.

                                  28          The omission of an instruction is less likely to be prejudicial than a misstatement of
                                                                                     9
                                   1   the law. See Walker v. Endell, 850 F.2d 470, 475-76 (9th Cir. 1988) (citing Henderson v.

                                   2   Kibbe, 431 U.S. 145, 155 (1977)). Thus, a habeas petitioner whose claim involves a

                                   3   failure to give a particular instruction bears an "'especially heavy burden.'" Villafuerte v.

                                   4   Stewart, 111 F.3d 616, 624 (9th Cir. 1997) (quoting Henderson, 431 U.S. at 155). The

                                   5   significance of the omission of such an instruction may be evaluated by comparison with

                                   6   the instructions that were given. Murtishaw v. Woodford, 255 F.3d 926, 971 (9th Cir.

                                   7   2001) (quoting Henderson, 431 U.S. at 156).

                                   8            ANALYSIS

                                   9            The California Court of Appeal set forth the relevant state law and denied this

                                  10   claim:

                                  11                  No evidence supported [petitioner’s] claim of self-defense,
                                                      because there was no evidence that any belief he had of being
                                  12                  in danger of imminent harm was reasonable. Nobles [the
Northern District of California
 United States District Court




                                                      victim] did not have a weapon, and although he approached in
                                  13                  a “rage,” he was merely “doin' his little strikin' and you know,
                                                      kickin',” and “tryin' to swing and tryin' to grab.” There was no
                                  14                  evidence of any significant force in Nobles's attempted blows,
                                                      or any reasonable basis for believing that Nobles was about to
                                  15                  cause [petitioner] great bodily injury.
                                  16                  Furthermore, no evidence supported [petitioner’s] claim of self-
                                                      defense or imperfect self-defense, because there was no
                                  17                  evidence that [petitioner’s] had any actual belief, reasonable or
                                                      not, that he was in danger of imminent harm. [Petitioner]
                                  18                  repeatedly told officers that Nobles did not have a weapon and
                                                      that Nobles had not threatened him. Although [petitioner]
                                  19                  claimed he “felt threatened” at the particular moment when
                                                      Nobles “snapped,” there was no evidence that [petitioner]
                                  20                  believed he was in imminent threat of death or great bodily
                                                      injury. To the contrary, when asked “what about his behavior”
                                  21                  of Nobles made him feel threatened, [petitioner] said that
                                                      Nobles was “unstoppable” in his “noise, talking and rambling
                                  22                  and . . . writing on the floor.” (Italics added.) [Petitioner]
                                                      insisted that Nobles never approached him in a threatening
                                  23                  manner, never threatened him verbally, and “was never a
                                                      threatening person.”
                                  24
                                                      Finally, [petitioner] was not entitled to an instruction on self-
                                  25                  defense or imperfect self-defense because he was the initial
                                                      aggressor in the fight. (In re Christian S. (1994) 7 Cal. 4th 768,
                                  26                  773 fn. 1 [neither self-defense nor imperfect self-defense may
                                                      be invoked by a defendant who by wrongful conduct such as
                                  27                  initiation of a physical assault has created circumstances under
                                                      which his adversary's attack is legally justified].) Although
                                  28                  [petitioner] stabbed Nobles to death after Nobles approached
                                                                                     10
                                                     him and kicked and slapped him, that occurred only after
                                   1                 [petitioner] had bound Nobles with duct tape, taped over his
                                                     mouth, put a mattress over him, and threw cleaning solution
                                   2                 into his face. Indeed, [petitioner] agreed in his interview with
                                                     police that Nobles's kicking and slapping, before [petitioner]
                                   3                 punched him, was Nobles defending himself against
                                                     [petitioner].
                                   4
                                                     [Petitioner] contends his acts of binding Nobles with duct tape
                                   5                 and throwing a cleaning solution at him were lawful attempts to
                                                     resist Nobles's misdemeanor offense of disturbing the peace.
                                   6                 (See Pen. Code, § 415, subd. (2); § 693.) But Penal Code
                                                     section 693 only allows “[r]esistance sufficient to prevent the
                                   7                 offense.” [Petitioner’s] binding Nobles with duct tape, dousing
                                                     him with a cleaning solution, and other acts were more than
                                   8                 that.
                                   9                 [Petitioner] also argues that he was not the initial aggressor
                                                     because, before [petitioner] bound him with duct tape, Nobles
                                  10                 had made noise for hours. But he provides no authority that
                                                     Nobles's level of disruption made him the initial aggressor in
                                  11                 their fight. In fact, [petitioner] characterized Nobles's behavior
                                                     as “nagging” and conceded that others might consider it petty.
                                  12
Northern District of California
 United States District Court




                                  13   Wyatt, 2018 WL 1633816, at *12-13.

                                  14          The state court’s denial of this claim was not an unreasonable application of

                                  15   Supreme Court authority or an unreasonable determination of the facts. Petitioner has

                                  16   failed to demonstrate that the trial court’s failure to give the jury instruction so infected the

                                  17   trial that he was denied a fair trial under the Fourteenth Amendment.

                                  18          While petitioner is entitled to jury instruction for his theory of the case, the

                                  19   evidence in the case must support the theory. See Conde at 734; Hopper at 605. As set

                                  20   forth in detail by the California Court of Appeal, there was no evidence to support a jury

                                  21   instruction of self-defense or unreasonable self-defense. According to petitioner’s

                                  22   statement to law enforcement, the victim had no weapon and had not threatened

                                  23   petitioner. Petitioner further told law enforcement that the victim had been making noise,

                                  24   rambling and writhing on the floor and that it was only after petitioner had bound the

                                  25   victim with duct tape, taped over his mouth, put a mattress over him, and threw a

                                  26   cleaning solution onto his face that the victim approached petitioner to kick and slap him.

                                  27   The state court found that petitioner was the initial aggressor and, looking at all the

                                  28   evidence determined that he was not entitled to a self-defense instruction under state
                                                                                      11
                                   1   law. Petitioner had even conceded to law enforcement that the victim was defending

                                   2   himself at that time. The denial of this claim by the state court was not unreasonable.

                                   3          Even assuming the trial court erred by failing to give the instructions, any error was

                                   4   harmless and did not have a “substantial and injurious effect or influence in determining

                                   5   the jury’s verdict.” See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). For the same

                                   6   reasons as set forth above, there was overwhelming evidence of petitioner’s guilt and

                                   7   that the victim was not a threat to him. Petitioner has failed to show the state court

                                   8   opinion was objectively unreasonable. This claim is denied.

                                   9          II.    SUFFICIENCY OF THE EVIDENCE
                                  10          Petitioner contends that there was insufficient evidence to find premeditation and

                                  11   deliberation to support first-degree murder.

                                  12          BACKGROUND
Northern District of California
 United States District Court




                                  13          Pursuant to state law, three kinds of evidence are used to determine whether

                                  14   premeditation and deliberation exist: preexisting motive, planning activity and manner of

                                  15   killing. People v. Brady, 50 Cal. 4th 547, 561-62 (2010). These factors “are merely a

                                  16   framework for appellate review; they need not be present in some special combination or

                                  17   afforded special weight, nor are they exhaustive.” Id. In this case, the California Court of

                                  18   Appeal noted there was no evidence of planning activity. Wyatt, at *5. The state court

                                  19   then set forth the evidence that did support premeditation and deliberation:

                                  20                 1. Preexisting Motive
                                  21                 In his confession to police, [petitioner] explained that he killed
                                                     Nobles after hours of Nobles moving, making noise, babbling
                                  22                 incoherently, acting out, and failing to cease this activity no
                                                     matter how many times [petitioner] asked. Despite [petitioner]
                                  23                 duct-taping Nobles's mouth, hands and ankles, throwing
                                                     cleaning liquid in his face, telling him to move out, grabbing him
                                  24                 by the shoulders and shaking him, and punching him twice in
                                                     the face, Nobles's “nagging” appeared unstoppable. From this
                                  25                 evidence, the jury could reasonably conclude that Nobles had
                                                     become so annoying to [petitioner], and [petitioner’s] efforts to
                                  26                 quiet him and convince him to stop or move out had proven so
                                                     fruitless, that [petitioner] decided he had to kill Nobles in order
                                  27                 to get him to stop.
                                  28                 [Petitioner]   acknowledges      that   Nobles's   conduct   gave
                                                                                      12
                                       [petitioner] a reason to try to make Nobles stop his behavior,
                                   1   but he argues it was not a motive for [petitioner] to actually kill
                                       him. Whether it was reasonable for [petitioner] to want to kill
                                   2   Nobles under the circumstances is not the point, however; the
                                       point is that the evidence suggested that [petitioner] had
                                   3   determined in his own mind a reason to kill Nobles, even if it
                                       was not what most people would consider a good one.
                                   4
                                       2. Manner of Killing
                                   5
                                       Evidence indicating that a killing was carried out in a particular
                                   6   and exacting manner may, in combination usually with
                                       evidence of planning or motive, support a finding of
                                   7   premeditation and deliberation. (People v. Anderson (1968) 70
                                       Cal.2d 15, 27.)
                                   8
                                       Here, [petitioner’s] killing of Nobles was the culmination of an
                                   9   escalating, hours-long incident, in which [petitioner] had ample
                                       time for reflection before he inflicted the fatal stab wounds.
                                  10   After binding Nobles with duct tape, throwing cleaning liquid in
                                       his face, grabbing him by the shoulders, shaking him, and
                                  11   punching him to no avail, [petitioner] picked up the folding knife
                                       (it is unclear if he had to unfold it) and plunged the blade twice
                                  12   into Nobles's chest. [Petitioner] conceded that he might have
Northern District of California
 United States District Court




                                       lost count of how many times he really stabbed Nobles, and
                                  13   indeed, the coroner observed six recent stab wounds on
                                       Nobles's body. From the manner in which [petitioner] killed
                                  14   Nobles—multiple stab wounds to the chest—along with
                                       [petitioner’s] motive for killing him, the jury could reasonably
                                  15   conclude that [petitioner] had weighed the considerations and
                                       decided to end Nobles's life. FN. 4
                                  16
                                              FN. 4. Alternatively, the jury could have reasonably
                                  17          inferred that [petitioner] decided to kill Nobles when he
                                              continued his barrage of noise and movement as
                                  18          [petitioner] tried to watch the basketball game on
                                              Sunday afternoon, before duct-taping him; if so,
                                  19          [petitioner’s] acts of duct-taping, throwing cleaning liquid
                                              in Nobles's face, and punching Nobles over a span of
                                  20          time could be viewed as acts of torture leading up to the
                                              fatal stabbing. Acts of torture may support a conclusion
                                  21          of premeditation and deliberation. (See People v.
                                              Proctor (1992) 4 Cal. 4th 499, 529–530.)
                                  22
                                       3. [Petitioner’s] Actions after the Killing
                                  23
                                       After [petitioner] stabbed Nobles at least twice in the chest, he
                                  24   heard a “poof” of air exit Nobles's lungs and watched as Nobles
                                       collapsed and voided his bladder and bowels. He did not call
                                  25   911, either for medical assistance or to summon the police.
                                       Instead, he waited in the apartment with Nobles's dead body
                                  26   for approximately 12 hours—until around 3:00 a.m. when he
                                       would less likely be seen by police or witnesses—and then
                                  27   wheeled the corpse in a garbage can to the BART tracks and
                                       dumped it. From this evidence, the jury could reasonably infer
                                  28   that [petitioner’s] callousness toward Nobles's body reflected
                                                                        13
                                                     not only his state of mind after the stabbing, but his state of
                                   1                 mind toward Nobles before and during the stabbing, consistent
                                                     with his deliberative decision to end Nobles's life.
                                   2
                                                     Based on the evidence of motive, the manner of the killing, and
                                   3                 [petitioner’s] conduct after Nobles's death, there was
                                                     substantial evidence that the murder of Nobles was perpetrated
                                   4                 with     premeditation     and      deliberation—even        without
                                                     consideration of the fact that [petitioner] had also killed Crowder
                                   5                 in 1995, which we consider next.
                                   6                 4. 1995 Homicide
                                   7                 The trial court admitted evidence of [petitioner’s] 1995 homicide
                                                     of Crowder under Evidence Code section 1101, subdivision (b)
                                   8                 and the doctrine of chances, and subsequently instructed the
                                                     jury that, if it found that [petitioner] committed this uncharged
                                   9                 offense, “you may, but are not required to” consider the
                                                     evidence for the limited purpose of deciding whether or not
                                  10                 [petitioner] “acted with the specific intent and/or mental state
                                                     required by the charged offense or any lesser offense” and
                                  11                 whether [petitioner’s] explanation for the killing of Nobles was
                                                     true. (Italics added. See People v. Steele (2002) 27 Cal. 4th
                                  12                 1230, 1244 (Steele).) The court further instructed the jury to
Northern District of California
 United States District Court




                                                     “consider the similarity or lack of similarity between the
                                  13                 uncharged and the charged offense” in evaluating the
                                                     evidence. From the proof that [petitioner] perpetrated the two
                                  14                 homicides, it was permissible for the jury to infer that
                                                     [petitioner’s] killing of Nobles was intended and premeditated.
                                  15                 (Ibid.)
                                  16   Wyatt, 2018 WL 1633816, at *5-7 (footnote omitted).

                                  17          LEGAL STANDARD

                                  18          The Due Process Clause "protects the accused against conviction except upon

                                  19   proof beyond a reasonable doubt of every fact necessary to constitute the crime with

                                  20   which he is charged." In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who

                                  21   alleges that the evidence in support of his state conviction cannot be fairly characterized

                                  22   as sufficient to have led a rational trier of fact to find guilt beyond a reasonable doubt

                                  23   therefore states a constitutional claim, see Jackson v. Virginia, 443 U.S. 307, 321 (1979),

                                  24   which, if proven, entitles him to federal habeas relief, see id. at 324.

                                  25          The Supreme Court has emphasized that “Jackson claims face a high bar in

                                  26   federal habeas proceedings . . . .” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per

                                  27   curiam) (finding that the 3rd Circuit “unduly impinged on the jury’s role as factfinder” and

                                  28   failed to apply the deferential standard of Jackson when it engaged in “fine-grained
                                                                                     14
                                   1   factual parsing” to find that the evidence was insufficient to support petitioner’s

                                   2   conviction). A federal court reviewing collaterally a state court conviction does not

                                   3   determine whether it is satisfied that the evidence established guilt beyond a reasonable

                                   4   doubt. Payne v. Borg, 982 F.2d 335, 338 (9th Cir. 1992), cert. denied, 510 U.S. 843

                                   5   (1993); see, e.g., Coleman, 566 U.S. at 656 (“the only question under Jackson is whether

                                   6   [the jury’s finding of guilt] was so insupportable as to fall below the threshold of bare

                                   7   rationality”). The federal court "determines only whether, 'after viewing the evidence in

                                   8   the light most favorable to the prosecution, any rational trier of fact could have found the

                                   9   essential elements of the crime beyond a reasonable doubt.'" Payne, 982 F.2d at 338

                                  10   (quoting Jackson, 443 U.S. at 319). Only if no rational trier of fact could have found proof

                                  11   of guilt beyond a reasonable doubt has there been a due process violation. Jackson, 443

                                  12   U.S. at 324; Payne, 982 F.2d at 338.
Northern District of California
 United States District Court




                                  13            ANALYSIS

                                  14            The California Court of Appeal set forth the relevant state law and denied this

                                  15   claim:

                                  16                  [Petitioner] insists that the evidence showed he did not act with
                                                      premeditation and deliberation. In his view, he tried “low-level
                                  17                  physical efforts to stop” Nobles's disruptions, which led to
                                                      Nobles charging [petitioner] to kick and slap him; immediately
                                  18                  before the homicide, Nobles “attacked again,” “snapped” “in a
                                                      rage,” and was swinging his hands and trying to grab
                                  19                  [petitioner]; and [petitioner] reacted in a state of “panic” and
                                                      “rage” by grabbing the knife and stabbing Nobles twice, trying
                                  20                  thereafter to revive him. But even if the evidence was
                                                      reasonably subject to an inference that [petitioner] did not
                                  21                  premeditate or deliberate, it was also reasonably subject to an
                                                      inference that he did, choosing to end Nobles's nagging once
                                  22                  and for all by stabbing him repeatedly in the chest until he was
                                                      dead. It is not our role to reweigh the evidence or choose
                                  23                  between permissible inferences; we merely determine whether
                                                      there was substantial evidence to support the jury's verdict, and
                                  24                  in this case there was.
                                  25                  [Petitioner] told the police he did not premeditate the killing and
                                                      claimed he acted “out of the heat of rage.” The jury, however,
                                  26                  did not have to believe [petitioner’s] self-serving depictions of
                                                      his mental state. To the contrary, the jury could have
                                  27                  reasonably concluded that [petitioner’s] use of a legalistic
                                                      phrase such as “out of the heat of rage” was a disingenuous
                                  28                  attempt to minimize his crime, and that [petitioner’s] story was
                                                                                      15
                                                     so similar to the one he gave police with respect to killing
                                   1                 Crowder—a good relationship with his victim until the victim
                                                     suddenly lashed out—that he lied to police about his mental
                                   2                 state in killing Nobles to obtain a deal based on a non-malice
                                                     killing like he received with respect to Crowder. The jury heard
                                   3                 the audiotape of [petitioner’s] confession, and it was for the jury
                                                     to determine the credibility of [petitioner’s] assertions.
                                   4
                                                     [Petitioner] argues that, if the jury did not believe him, there was
                                   5                 “no evidence of what happened” and therefore no evidence of
                                                     first degree murder. Not so. The jury could have rejected
                                   6                 [petitioner’s] depiction of his state of mind, while accepting his
                                                     depiction of what occurred to the extent it was consistent with
                                   7                 the physical evidence. From the evidence of what occurred,
                                                     the jury could reasonably conclude that, contrary to
                                   8                 [petitioner’s] claims, [petitioner] killed Nobles with deliberation
                                                     and premeditation.
                                   9
                                                     [Petitioner] contends the jury should have believed him,
                                  10                 because his account of the killing of Nobles was borne out by
                                                     the evidence: his description of the punches he threw to
                                  11                 Nobles's jaw and eye corresponded to Detective Armijo's
                                                     observation of those injuries; his description of stabbing Nobles
                                  12                 twice in the chest corresponded with Dr. Rogers's testimony
Northern District of California
 United States District Court




                                                     that the fatal wounds were two stab wounds to the same area
                                  13                 of the chest; and his description of Nobles's disruptive behavior
                                                     was consistent with Dr. Howard's testimony of the symptoms
                                  14                 Nobles exhibited as a schizophrenic. But that's the point: the
                                                     jury could have accepted [petitioner’s] version of what
                                  15                 happened to the extent consistent with other testimony, but
                                                     concluded that these events and the other evidence
                                  16                 demonstrated his premeditation and deliberation.
                                  17                 [Petitioner] fails to establish that the evidence was insufficient
                                                     for first degree murder.
                                  18

                                  19   Wyatt, 2018 WL 1633816, at *7-8 (footnote omitted)

                                  20          Petitioner’s argument that there was insufficient evidence to find premeditation and

                                  21   deliberation to support first-degree murder was rejected by the state court. To the extent

                                  22   petitioner argues that the state court was incorrect in its analysis of state law and

                                  23   premeditation and deliberation, he is not entitled to habeas relief. The Jackson standard

                                  24   must be applied with reference to the substantive elements of the criminal offense as

                                  25   defined by state law. Jackson, 443 U.S. at 324 n.16; see, e.g., Boyer v. Belleque, 659

                                  26   F.3d 957, 968 (9th Cir. 2011) (concluding it was not unreasonable, in light of Oregon

                                  27   case law, for Oregon court to conclude that a rational jury could find beyond a reasonable

                                  28   doubt that petitioner intended to kill his victim based on proof that he anally penetrated
                                                                                     16
                                   1   several victims with knowledge that he could infect them with AIDS). The state court’s

                                   2   ruling on the state law issue is binding on this court.

                                   3          The “minimum amount of evidence that the Due Process Clause requires to prove

                                   4   the offense is purely a matter of federal law,” Coleman, 566 U.S. at 655, and petitioner

                                   5   has not shown that the state court was objectively unreasonable in finding sufficient

                                   6   evidence to support the conviction in light of the high bar for Jackson claims. While there

                                   7   was not overwhelming evidence of premeditation and deliberation to support first-degree

                                   8   murder, the state court decision finding that jurors could have concluded that the act was

                                   9   premeditated and deliberate was not objectively unreasonable. A review of the record

                                  10   supports the determination the state court made after considering evidence of a

                                  11   preexisting motive, the manner of the killing, the actions afterwards and the facts of the

                                  12   1995 homicide.
Northern District of California
 United States District Court




                                  13          Petitioner has failed to demonstrate that the state court decision was objectively

                                  14   unreasonable in light of the high bar for sufficiency of the evidence claims on habeas

                                  15   review. This court does not determine whether it is satisfied that there was sufficient

                                  16   evidence, only that viewing the evidence in the light most favorable to the prosecution,

                                  17   any rational trier of fact could have found the essential elements beyond a reasonable

                                  18   doubt. A review of the evidence demonstrates that jurors could have determined that

                                  19   there was premeditation and deliberation to support first-degree murder. The state court

                                  20   decision was not unreasonable, and therefore this claim is denied.

                                  21          III.   INEFFECTIVE ASSISTANCE OF COUNSEL
                                  22          Petitioner argues that trial counsel was ineffective for failing to object to erroneous

                                  23   jury instructions and for failing to present a defense of self-defense.

                                  24          LEGAL STANDARD

                                  25          A claim of ineffective assistance of counsel is cognizable as a claim of denial of

                                  26   the Sixth Amendment right to counsel, which guarantees not only assistance, but

                                  27   effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984).

                                  28   The benchmark for judging any claim of ineffectiveness must be whether counsel's
                                                                                     17
                                   1   conduct so undermined the proper functioning of the adversarial process that the trial

                                   2   cannot be relied upon as having produced a just result. Id.

                                   3          In order to prevail on a Sixth Amendment ineffectiveness of trial counsel claim,

                                   4   petitioner must establish two things. First, he must establish that trial counsel's

                                   5   performance was deficient, i.e., that it fell below an "objective standard of

                                   6   reasonableness" under prevailing professional norms. Strickland, 466 U.S. at 687-88.

                                   7   Second, he must establish that he was prejudiced by trial counsel's deficient

                                   8   performance, i.e., that "there is a reasonable probability that, but for counsel's

                                   9   unprofessional errors, the result of the proceeding would have been different." Id. at 694.

                                  10   A reasonable probability is a probability sufficient to undermine confidence in the

                                  11   outcome. Id.

                                  12          ANALYSIS
Northern District of California
 United States District Court




                                  13          This claim was summarily denied by the California Supreme Court. Answer, Ex.

                                  14   M. This court has conducted an independent review of the record to determine whether

                                  15   the state court’s decision was an objectively unreasonable application of clearly

                                  16   established federal law. Himes, 336 F.3d at 853; Delgado, 223 F.3d at 982. Petitioner’s

                                  17   argument on how counsel was ineffective is not exactly clear. In his petition to the

                                  18   California Supreme Court that he attached to this federal habeas petition, petitioner

                                  19   stated that counsel was ineffective because of improper jury instructions and for “let[ting]

                                  20   the prosecutor charge him with first-degree murder instead of manslaughter. Docket No.

                                  21   19 at 9-10.

                                  22          To the extent petitioner argues in this federal petition that counsel was ineffective

                                  23   for failing to argue self-defense and for failing to request jury instructions for self-defense

                                  24   and unreasonable self-defense, he is not entitled to relief. As discussed above, trial

                                  25   counsel did request jury instructions for self-defense and unreasonable self-defense, but

                                  26   the request was denied because there was no evidence to support giving these

                                  27   instructions. Petitioner’s own statements to police, along with other evidence,

                                  28   contradicted any argument that could have been made for self-defense and provided
                                                                                     18
                                   1   support for premeditation and deliberation. In addition to requesting jury instructions on

                                   2   self-defense and unreasonable self-defense, trial counsel tried to bolster a self-defense

                                   3   claim by obtaining an expert witness and presenting testimony to show that the victim

                                   4   was acting violently towards petitioner. Wyatt, 2018 WL 1633816, at *4-5. However, the

                                   5   jury did not credit these arguments and evidence. Petitioner does not describe what

                                   6   other actions counsel should have taken. Petitioner’s conclusory allegations that counsel

                                   7   was ineffective with no support are insufficient to warrant habeas relief. See Strickland,

                                   8   466 U.S. at 690 (“A convicted defendant making a claim of ineffective assistance must

                                   9   identify the acts or omissions of counsel that are alleged not to have been the result of

                                  10   reasonable professional judgment.”) The California Supreme Court’s denial of this claim

                                  11   was not objectively unreasonable. The claim is denied.1

                                  12                                         APPEALABILITY
Northern District of California
 United States District Court




                                  13          The federal rules governing habeas cases brought by state prisoners require a

                                  14   district court that denies a habeas petition to grant or deny a certificate of appealability

                                  15   (“COA”) in the ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll.

                                  16   § 2254 (effective December 1, 2009).

                                  17          To obtain a COA, petitioner must make “a substantial showing of the denial of a

                                  18   constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the

                                  19   constitutional claims on the merits, the showing required to satisfy § 2253(c) is

                                  20   straightforward: The petitioner must demonstrate that reasonable jurists would find the

                                  21   district court’s assessment of the constitutional claims debatable or wrong.” See Slack v.

                                  22   McDaniel, 529 U.S. 473, 484 (2000). Section 2253(c)(3) requires a court granting a COA

                                  23   to indicate which issues satisfy the COA standard. Here, the court finds that the second

                                  24   claim regarding the sufficiency of the evidence meets the above standard and

                                  25

                                  26   1
                                         Petitioner has also attached a few pages from a hearing to replace his counsel pursuant
                                  27   to People v. Marsden, 2 Cal. 3d 118 (1970). Docket No. 19 at 13-15. This does not
                                       support his argument for ineffective assistance of counsel, and he has not presented or
                                  28   exhausted a separate claim that the trial court erred in denying the request to replace
                                       counsel.
                                                                                    19
                                   1   accordingly GRANTS the COA solely for that claim. See generally Miller-El, 537 U.S. at

                                   2   327.

                                   3          Accordingly, the clerk shall forward the file, including a copy of this order, to the

                                   4   Ninth Circuit Court of Appeals. See Fed. R. App. P. 22(b); United States v. Asrar, 116

                                   5   F.3d 1268, 1270 (9th Cir. 1997).

                                   6                                          CONCLUSION

                                   7          1. The petition for writ of habeas corpus is DENIED on the merits. A certificate of

                                   8   appealability is GRANTED. See Rule11(a) of the Rules Governing Section 2254 Cases.

                                   9   Petitioner is cautioned that the court's ruling on the certificate of appealability does not

                                  10   relieve him of the obligation to file a timely notice of appeal if he wishes to appeal.

                                  11          2. Petitioner’s motion to enlarge (Docket No. 40) is DENIED.

                                  12          3. The clerk shall close the file.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: December 5, 2019

                                  15
                                                                                                  /s/ Phyllis J. Hamilton
                                  16
                                                                                                 PHYLLIS J. HAMILTON
                                  17                                                             United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     20
